DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/29/2021, 05/02/2022, and 10/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 07/29/2021 were reviewed and are acceptable.
Specification
The specification filed on 07/29/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 6-7, and 9-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 4 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation “the contact tongue” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the retaining eye” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “closely” in claim 7 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation “the fixing stud” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “closely” in claim 10 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation “…of an interconnector plate” in line 2.  It is unclear whether this is another interconnector plate or the interconnector plate of claim 8, upon which claim 10 depends.  For purposes of this Office Action, it will be assumed that it was intended that recited interconnector plate was intended to be the same as recited in claim 8.  
Claim 11 recites the limitation “…an interconnector plate” in lines 3 and 5.  It is unclear whether this is another interconnector plate or the interconnector plate of claim 1, upon which claim 11 depends.  For purposes of this Office Action, it will be assumed that it was intended that recited interconnector plate was intended to be the same as recited in claim 8.
Claim 11 recites the limitation “the fixing stud” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the retaining eye” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The term “closely” in claim 13 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites the limitation “the contact tongue” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the gas channel wall” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikazu (JP 2008-159344 A1).
Regarding claim 1, Yoshikazu discloses an interconnector plate (base frames 5 or 6) for a fuel cell (2), and comprises a connecting region configured for the extraction of electrical energy (connection parts 5c or 6c; it is noted that when the fuel cell stack is assembled, e.g. as shown in Fig 25, the connection portions allow for the extraction of electrical energy), and at least on retaining eye (bolt fixing holes 23).
With respect to the limitations “wherein the interconnector plate can be inserted in a gas channel” and “at least one retaining eye, by which the interconnector plate can be retained by form fit on the fuel cell by attachment to a retaining device”, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art system is capable of use as claimed because Yoshikazu discloses such capability, e.g. via air or hydrogen flow paths (pg. 4, ¶2-4) and through bolts 21 (pg. 5, ¶3).
Regarding claim 2, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu further discloses that the interconnector plate is configured as a bent sheet metal part (as shown in Fig 15).
Regarding claim 3, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu further discloses a plurality of contact tongues arranged in a comb-like fashion (it is submitted that absent additionally recited structure, the plurality of opposing connection parts when assembled, e.g. as shown in Fig 25, reasonably reads on a “plurality of contact tongues arranged in a comb-like fashion” because the opposing connection parts stick out like a tongue from the main body and collectively resemble a comb; i.e. if 5c reads on the recited connecting region, then the plurality of 6c’s when assembled reasonably reads on the recited limitations).
Regarding claim 4, Yoshikazu discloses all of the claim limitations as set forth above.
With respect to the limitations of claim 4, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art system is capable of use as claimed because Yoshikazu discloses such capability, e.g. the plates may be formed of carbon, aluminum, or stainless steel (pg. 3, ¶11), which reasonably appear to be materials with which a gas channel in a fuel cell could be made with.
Regarding claim 5, Yoshikazu discloses all of the claim limitations as set forth above.
With respect to the limitations of claim 5, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art system is capable of use as claimed because Yoshikazu discloses such capability, e.g. as shown in Fig 25 when assembled, the plurality of connection parts could be connected by a rod along the structural axis.
Regarding claim 6, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu further discloses that the retaining eye has a circular form (as shown in Fig 9).
Regarding claim 7, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu further discloses a strip-like region (as shown in Fig 15) which in an installed state closely follows a contour of a fuel cell segment (e.g. as shown in Fig 25).
Regarding claim 8, Yoshikazu discloses a fuel cell segment (cells 2) for forming a fuel cell (1), wherein the fuel cell segment is configured for retaining an interconnector plate (base frames 5 or 6) by at least one fixing stud (through bolt 21) which can hold the interconnector plate by form fit (e.g. as shown in Fig 25 when assembled).
Regarding claim 10, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu further discloses a contact face for a strip-like region of an interconnector plate (base frames 5 or 6, as shown in Fig 15) so that the strip-like region in an installed state closely follows a contour of the interconnector plate (e.g. as shown in Figs 15 and 25).
Regarding claim 11, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu further discloses a fuel cell (1), wherein the fuel cell comprises a fuel cell segment (2) for forming a fuel cell (e.g. as shown in Fig 25), wherein the fuel cell segment is configured for retaining an interconnector plate (base frames 5 or 6) by at least one fixing stud (through bolt 21) which can hold the interconnector plate by form fit (e.g. as shown in Fig 25 when assembled), and wherein the fuel cell comprises [the] interconnector plate of claim 1 (as noted above), wherein the interconnector plate is retained on the fixing stud by the retaining eye (e.g. as shown in Fig 23).
Regarding claim 12, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu further discloses an aircraft comprising the fuel cell of claim 11 (pg. 6, ¶7).
Regarding claim 13, Yoshikazu discloses a method for manufacturing an interconnector plate (base frames 5 or 6) for a fuel cell segment (2), comprising:
providing a flat metal sheet (see pg. 3, ¶11 which describes that the base frames may be made of aluminum or stainless steel);
cutting out a flat interconnector plate blank to form at least one interconnector plate (2), at least one connecting region (connection parts 5c or 6c), and at least one retaining eye (bolt fixing holes 23) (it is submitted that although “cutting” is not explicitly disclosed, as shown in Fig 15, the base frame structures must necessarily be cut from a larger piece of the material in order to arrive at the disclosed structure), and
bending the interconnector plate blank into a three-dimensional form which corresponds to the contour of the fuel cell segment such that in the installed state, the interconnector closely follows the contour of the fuel cell segment (e.g. as shown in Figs 15 and 25).
Regarding claim 14, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu further discloses inserting [a] contact tongue of the interconnector plate (it is submitted that absent additionally recited structure, the opposing connection parts when assembled, e.g. as shown in Fig 25, reasonably reads on a “contact tongue” because the opposing connection parts stick out like a tongue from the main body) in a gas channel of the fuel cell (see e.g. pg. 4, ¶2-4 which describes that gas flow paths are formed through the connection parts), and attaching the interconnector plate to the gas channel wall (e.g. as shown in Fig 25 when assembled, the base frames 5 or 6 are reasonably “attached” to the internal gas flow paths, and thus also any “gas channel wall”).
Regarding claim 15, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu further discloses subsequent coating of the gas channel wall with an electrode coating (MEA 4) so that the interconnector is embedded in the electrode coating (e.g. as shown in Figs 15 and 25 when assembled, the base frames 5 or 6 are reasonably “embedded”, i.e. securely attached, with the MEA).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu (JP 2008-159344 A1), as applied to claim 8 above.
Regarding claim 9, Yoshikazu discloses all of the claim limitations as set forth above.
Yoshikazu discloses at least one fixing stud (through bolt 21), but does not explicitly disclose what type of bolt is used, and therefore does not explicitly disclose that the fixing stud is configured as a hemisphere.
Yoshikazu is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cells.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the choice of what type of through bolt to use is a simple matter of routine engineering choice, and would thus find it obvious that a well-known rounded head bolt may be used, e.g. one as shown below, and which would reasonably read on being configured as a “hemisphere”, i.e. half of a sphere.	

    PNG
    media_image1.png
    207
    335
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kee et al. (US 2021/0091386 A1) discloses dual-spiral channel flow in electrochemical devices;
Togo et al. (US 2017/0077541 A1) discloses a microbial fuel cell; and
Sato et al. (US 2014/0093800 A1) discloses a solid oxide fuel cell device.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/15/2022